Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites the simulation defines a reverse simulation. Claim 8, which claim 9 depends from, adds the following limitation: the step of specifying the target ease-off comprises performing a simulation of or a computation of removal of material from said gear wheels of said first pair using said first lapping procedure for a plurality of points on said tooth flanks of said gear wheels of the first pair using material removal parameters for said first lapping procedure. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a).
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 9 requires a reverse simulation of a lapping procedure to specify a target ease-off. 
(B) The nature of the invention i.e., the subject matter to which the claimed invention pertains. The instant application pertains to lapping gear pairs.
(C) The state of the prior art. The current state of the prior art discloses simulating lapping procedures, but does not teach reverse simulations using a target ease off and predetermined lapping procedure.
(D) The level of one of ordinary skill. Applicant’s disclosure must be sufficient to enable a gear machinist having three-to-five years of experience to use the invention. 
(E) The level of predictability in the art. The predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. The instant invention is within the mechanical arts. The mechanical arts are typically considered predictable (as compared to pharmaceutical arts). However, this predictability does not cure the lack of direction provided by the inventor, or lack of working examples, that would allow one of ordinary skill to understand how the reverse simulation that removes material is performed, and, the specifics as to how the software transforms target ease off data into geometry of the gear pair prior to the lapping procedure.
 (F) The amount of direction provided by the inventor. The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. Upon reviewing the instant application, the originally filed disclosure describes the reverse simulation in paragraphs [0095] & [0096], which recite: 
the target ease-off is established/defined by ascertaining the influence of the lapping on the basis of a reverse simulation. The geometry/topography of the two gear wheels can be ascertained after the hardening (i.e., before the lapping) by the reverse simulation. In addition, it can be ascertained how the geometry/topography of the two gear wheels has to appear after the gear cutting (for example, by means of milling). If the geometry/topography after the gear cutting and/or the geometry/topography after the hardening is/are known, a suitable target ease-off can be established/defined for a gear wheel pair. 
[0096]     A reverse simulation is a simulation which starts from the result to be achieved (e.g., a target ease-off). The simulation is then performed step-by step with a backwards orientation so as to find the starting point or data (e.g., the actual geometry also called starting geometry or starting topography) of two gears to be paired.

It appears as if a target ease off is initially specified, and a reverse simulation is performed with a predetermined lapping procedure to determine an initial gear geometry that the gears are to be cut/hardened to. Therefore, the reverse simulation would add material onto the gear to go from the target ease off to the initial geometry prior to the lapping procedure. Thus, the disclosure does not give guidance as to how the reverse simulation is performed such that the simulation removes material from the gear wheels. 
Furthermore, while simulations that remove material are understood in the art. Applicant’s disclosure does not provide specifics of the reverse simulation process that allows the software to start from a target ease off and determine an initial geometry of the gear wheels prior to the lapping procedure.
(G) The existence of working examples. As described in factor (F), above, Applicant’s originally filed application does not give an example of how a reverse simulation that removes material is performed, or give specifics as to how the simulation/software operates.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Since the reverse simulation described in Applicant’s disclosure adds material to a gear wheel, and, there is no teaching regarding the black box that takes a target ease off and turns it into the geometry of the gears prior to lapping, one of skill in the art would not be able to use the invention without undue experimentation. 
After considering all of the above factors, claim 9 is not enabled by the originally filed disclosure. Due to no reverse simulation being taught that removes material, or the specifics as to how the software transforms target ease off data into geometry of the gear pair prior to the lapping procedure, a person of ordinary skill in the art would not be able to use the invention as recited in claim 9.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP0353451A2 (“EP451”) in view of USPGPub No. 2013/0216321 (“Heer”), and USPGPub No. 2008/0113592 (“Stadtfeld”).
Regarding claim 1, EP451 teaches a method for performing a lapping procedure on a pair of gear wheels of a plurality of structurally-equivalent gear wheels (fig. 1, pages 1-2, i.e. machining a gear includes lapping a gear pair 23/24 via lapping machine 13, wherein all references to EP451 refer to the machine translation submitted with the Office action mailed on December 8, 2021). One of skill in the art will appreciate that the spiral bevel gear to be produced by the machine of EP451 is one of many spiral bevel gears that will be produced.  EP451 teaches that the contact pattern/area of the gear pair is checked after the lapping and can be corrected by changing the positions of the gears in the lapping machine (page 2). Thus, EP451 teaches specifying a contact pattern/area of tooth flanks of a first gear of a gear pair 23/24 (page 2), performing a first lapping procedure on the first gear (fig. 1, pages 2-3); determining deviations of the actual [contact pattern/area] relative to the target [contact pattern/area] (figs. 1 & 4, pages 2-3); defining a modified lapping procedure (page 2, i.e. the subsequent lapping procedure with the gears in the changed positions); and one or more of (h) performing the modified lapping procedure on the first gear (page 2, wherein the gear pair is lapped with the gears in different positions); or i) performing the modified lapping procedure on a second pair of said structurally- equivalent gear wheel pairs (because of the word “or”, the broadest reasonable interpretation does not include step (i) if step (h) is taught).
However, EP451 fails to explicitly teach the specified contact pattern including a specified target ease-off, c) measuring tooth flanks of the first pair of gear wheels and acquiring therefrom multiple measurements of the tooth flanks, and, (d) calculating an actual ease-off of the first pair of gear wheels using said measurements. However, this would have been obvious in view of Heer.
Heer is directed to a gear pair, and specifically to optimizing a contact area of a gear pair (paras. [0001]-[0007]). Heer teaches that the topography/profile of the teeth should be such that an ease off of varying size exists in the unloaded state (paras. [0006]-[0007]). The ease off prevents excessive stress and damage from occurring at the edges of the teeth (para. [0007]). Heer teaches that in order to determine if an ease-off is optimized, the topographies of the tooth flanks can be determined and compared by use of an ease-off curve (figs. 1-5, paras. [0011], [0012] & [0056]-[0060]).
In this case, EP451 teaches to lap a gear pair and, subsequently, check the contact pattern/area of the gear pair. Heer teaches that the teeth of a gear pair should be formed such that there is an optimized ease off of varying size in the unloaded state. Heer teaches to calculate optimized ease offs by determining the teeth topographies and plotting them on an ease-off curve. Since EP451 teaches a measuring machine 11 for measuring tooth flanks, it would be predictable to use it to measure the tooth flanks for purposes of creating the ease-off curve. Thus, in order to form a gear pair without excessive stress or damage on the teeth, it would be obvious to modify EP451 such that the predetermined contact pattern/area includes an optimized ease off, and to compare the predetermined/optimized ease off to the actual ease off by measuring the tooth flanks after the lapping procedure and creating a ease off curve based on the measurements in order to calculate the actual ease off.
EP451 et al. fail to explicitly teach determining, using the deviations, correction values adapted to correct said deviations, and, using the correction values to define the modified lapping procedure. However, this would have been obvious in view of a separate teaching of EP451 and Stadtfeld.
EP451 teaches, with respect to machining teeth of a gear, determining deviations of the actual teeth topography relative to the target teeth topography (figs. 1, pages 2-3); determining, using the deviations, correction values adapted to correct said deviations (pages 2-3, i.e. deviations are used to determine correction parameters); defining a modified machining procedure based on the correction values (page 3, i.e. a new cutting program is created based on the correction values). Stadtfeld teaches that it would be predictable to use tooth flank deviations and/or contact pattern deviations to create a modified lapping procedure to fix the deviations, for example by creating lapping efficiency values to create the correction values (Stadtfeld, paras. [0055]-[0057] & [0060]-[0069]).
In this case, EP451 et al. teaches to lap a gear pair and to perform a modified lapping procedure if a measured ease off or contact pattern deviates form a predetermined/optimal ease off or contact pattern. However, EP451 does not explicitly teach how the modified lapping procedure is created. However, EP451 teaches with respect to a gear cutting machine, that it is known to create a modified cutting procedure based on correction values determined from the deviations between measured and predetermined teeth topography. Further, Stadtfeld teaches that it is predictable to apply these steps to a lapping procedure instead of a gear cutting procedure. Thus, it would be obvious to modify EP451 such that the modified lapping procedure is determined from correction values created from the deviations between the actual contact pattern/ease off and the optimal/predetermined contact pattern/ease off.
Regarding claim 2, EP451 et al. fail to explicitly teach performing step h) only when the first pair of gear wheels is oversized by a predetermined amount relative to a target size after performing the first lapping procedure . However, the geometry of products being within a predetermined tolerance of the optimal values is well known since it is not practical for machined products to have the exact predetermined dimensions. For example, EP451 teaches to perform a further machining operation “if the deviations exceed the permissible values” (page 3 of EP451). Thus, it would be obvious to modify the method of EP451 such that the predetermined ease off/contact pattern comprises a tolerance range with respect to the optimal ease off/contact pattern, such that the corrections are made if the actual ease off/contact pattern is above the tolerance range of the optimal ease off.
Regarding claim 3, EP451 et al. further teach step h) is performed in a lapping device (see rejection to claim 1 above). Claim 3 also recites removing the first pair of gear wheels from the lapping device following step h). One of skill in the art will appreciate that the pair of gear wheels will be removed after step h) so that other pairs of gear wheels can be lapped.
Regarding claim 4, EP451 et al. fail to explicitly teach performing step i) in a lapping device, and further, after step i): measuring tooth flanks of the second pair and acquiring therefrom multiple measurements of said tooth flanks of the second pair; calculating an actual ease-off of the second pair using said measurements thereof, and determining whether the actual ease-off of the second pair is within a tolerance window of the target ease-off. However, this is obvious in view of Stadtfeld. 
Stadtfeld teaches that the correction/modified lapping procedure can be used to lap a plurality of structurally-equivalent gear wheel pairs (paras. [0058]-[0069]). Stadtfeld further teaches that when performing lapping operations on a plurality of pairs gear wheels, that periodic measurement of lapped gear sets should be carried out to determine if any corrections are necessary to the lapping procedure (para. [0069]).
In this case, EP451 et al. teach a method for ensuring a lapped gear pair are within predetermined tolerance limits, and to create a modified lapping procedure if outside the tolerance limit. Stadtfeld teaches applying modified lapping procedures to a plurality structurally similar gear pairs, and to periodically measure lapped gear sets to ensure they continue to be within the tolerance limit. Thus, it would be obvious and predictable to use the corrected lapping procedure to lap a plurality of structurally similar gear pairs, and, to periodically perform the method of EP451 et al. to ensure the lapped gear pairs continue to be within predetermined tolerance limits from the target contact pattern/ease off, or to create a modified lapping procedure if outside the tolerance limit.
Given the above modification, one of skill in the art will appreciate when the actual ease-off of the second pair is within the tolerance window, the gear pair will be removed from the lapping device in order to lap more gear pairs of the plurality of gear pairs.
Claim 5 recites performing steps b) to i) on further pairs of said structurally-equivalent gear wheel pairs. However, this is obvious in view of Stadtfeld. 
Stadtfeld teaches that the correction/modified lapping procedure can be used to lap a plurality of structurally-equivalent gear wheel pairs (paras. [0058]-[0069]). Stadtfeld further teaches that when performing lapping operations on a plurality of pairs gear wheels, that periodic measurement of lapped gear sets should be carried out to determine if any corrections are necessary to the lapping procedure (para. [0069]).
In this case, EP451 et al. teach a method for ensuring a lapped gear pair are within predetermined tolerance limits, and to create a modified lapping procedure if outside the tolerance limit. Stadtfeld teaches applying modified lapping procedures to a plurality structurally similar gear pairs, and to periodically measure lapped gear sets to ensure they continue to be within the tolerance limit. Thus, it would be obvious and predictable to use the corrected lapping procedure to lap a plurality of structurally similar gear pairs, and, to periodically perform the method of EP451 et al. to ensure the lapped gear pairs continue to be within predetermined tolerance limits from the target topography, or to create a modified lapping procedure if outside the tolerance limit.
Regarding claim 6, EP451 et al. further teach the target ease-off and the actual ease- off define an engagement of said gear wheels of said first pair while paired with one another (Heer, fig. 1, paras. [0006] & [0007]).
Regarding claim 7, EP451 et al. fail to explicitly teach the ease-off is defined by a set of discrete ease-off values or by an ease-off function. However, this would have been obvious in view of Heer. Heer teaches that the ease off should vary in size (para. [0007]). Heer further teaches a function can define the ease off (paras. [0033]-[0034]).
Thus, in order to ensure the ease off is within a certain tolerance of the target ease off, it would be obvious to use a function and/or provide at least two distinct ease off values at different positions along the gear teeth because providing only a single value would not ensure that the ease off varies in size appropriately. 
Regarding claim 12, EP451 et al. further teach performing the first lapping procedure and the modified lapping procedure with the lapping device (EP451, fig. 1, pages 2-3, wherein the same lapping machine is used), and introducing a lapping agent into the lapping device during the first lapping procedure and the modified lapping procedure so that abrasive particles of the lapping agent remove material from the first gear wheel and the second gear wheel in an engagement region therebetween (EP451, page 2, i.e. lapping compound).
Regarding claim 13, EP451 et al. further teach the target ease-off and the actual ease- off define an engagement of said gear wheels of said first pair while paired with one another (Heer, fig. 1, paras. [0006] & [0007]).
Regarding claim 14, EP451 et al. further teach the target ease-off and the actual ease- off define an engagement of said gear wheels of said first pair while paired with one another (Heer, fig. 1, paras. [0006] & [0007]).
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over EP451 et al. as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (“AAPA”).
Regarding claim 11, EP451 et al. fail to explicitly teach one or more of before step b) or before step i), the following steps: chucking a first gear wheel of the first pair in a lapping device, wherein the first gear wheel is rotatable about a first rotational axis defined by the lapping device, chucking a second gear wheel of the first pair in the lapping device, wherein the second gear wheel is rotatable around a second rotational axis defined by the lapping device, and engaging the first gear wheel with the second gear wheel by executing, with the lapping device, relative movement of the first gear wheel and the second gear wheel. However, this would have been obvious in view of AAPA.
AAPA is also directed to lapping gear pairs (para. [0003] of Applicant’s originally filed specification).  AAPA teaches to chuck the gear wheels on respective spindles that are each rotatable, and then engaging the gear wheels via relative movement (paras. [0004]-[0009]).
In this case, both EP451 and AAPA teach lapping gear wheel pairs. While EP451 does teach the specific structure/process of lapping, AAPA teaches the structure/process as detailed above. Thus, it would be obvious and predictable to modify EP451 such that each of the gear wheels are chucked onto respective rotatable spindles, and, engaging the pair by moving the pair via the lapping machine.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over EP451 et al. as applied to claim 1 above, and further in view of Qimi Jiang et al., Simulation of Hypoid Gear Lapping, J. Mech. Des, Published November 2008 (“Qimi”).
Claim 8 recites the step of specifying the target ease-off comprises performing a simulation of or a computation of removal of material from said gear wheels of said first pair using said first lapping procedure for a plurality of points on said tooth flanks of said gear wheels of the first pair using material removal parameters for said first lapping procedure.
	Qimi is directed to simulation/computation of gear lapping (page 1, wherein all references to Qimi refer to the document submitted herewith). Qimi teaches that once a wear coefficient is calculated, which take into account numerous parameters (pages 1-5, Table 1), lapping simulations/computations are possible such that the geometries of the gears after the simulation can be compared (pages 6-8). 
	In this case, EP451 teaches to attempt to perform a lapping procedure to create a target contact pattern/ease off in a pair of gear wheels. Qimi teaches that it is known to simulate lapping procedures for the purposes of determining and comparing the geometries of the gears after the simulation. Thus, in order to determine whether a lapping procedure will result in the target ease off/contact patter for a specific gear pair, it would be obvious to perform a lapping simulation on the gear pair. This will predictably result in a higher success rate of gear pairs lapped to the target ease off/contact pattern during the first lapping procedure since the first lapping procedure can be modified based on the simulation results. 
	Claim 9 recites the simulation defines a reverse simulation. Since claim 8 recites “a simulation of or a computation of”, the reverse simulation is not required if the computation is taught. Since the simulation of Qimi is a set of calculations performed on a computer, the simulation meets the broadest reasonable interpretation of at least one “computation”. Thus, when interpreting the calculations/simulation of Qimi as at least one computation, a simulation or reverse simulation does not need to be taught.
	Regarding claim 10, EP451 further teaches the material removal parameters define lapping coefficients (Qimi, generally pages 1-4, specifically Table 1).

Response to Arguments
Applicant's arguments filed April 8, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 7-8 of the remarks, Applicant argues with respect to the 112(a) rejection that the examiner misread the claims.
The examiner respectfully disagrees. Claims must be read literally and words must be given their plain meaning. Thus, given that claim 1 requires a step of performing a first lapping procedure, a subsequent limitation that recites “during said first lapping procedure” is generally understood to mean literally during the first lapping procedure step. 
On pages 8-10, Applicant argues that none of the cited references, individually, teach any of steps d-I in their entirety because EP451/AAPA/Stadtfeld don’t teach ease-off, and, Heer doesn’t teach calculating actual ease off or determining ease-off deviations.
While the examiner agrees that the cited references individually do not teach the steps of calculating ease off and determining ease off deviations in their entirety, it is the combination of the references that teach these steps. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 10, Applicant argues that since Heer does not teach modifying machining processes after machining has occurred, one of skill in the art would not have a reason or rationale to modify EP451 to use deviations other than the deviation taught in EP451.
A contact analysis and an ease off analysis are closely related. Since modifying a lapping procedure based on a contact analysis is taught by EP451, the examiner still believes it would be obvious to also include an ease off analysis as taught by Heer, especially since Heer provides motivation to ensure an optimal ease off exists between the gear pairs.
On pages 10-12 of the remarks, Applicant argues that the rejection reasons that it would be obvious to modify a machining process based any parameter/deviation, and that this is not proper because it uses hindsight. In addition, Applicant argues that the modifications to EP451 would change its principle of operation.
The rejection does not assert that it would be obvious to modify a machining process based on any parameter. The rejection articulates why it is obvious to modify the process of EP451 by the specific teachings of Heer and Stadtfeld to also compare the ease off to an optimal ease off. As stated above, a contact analysis and an ease off analysis are closely related. Since modifying a lapping procedure based on a contact analysis is taught by EP451, the examiner still believes it would be obvious to also include an ease off analysis as taught by Heer, especially since Heer provides motivation to ensure an optimal ease off exists between the gear pairs. Thus, the principle of operation is not being changed because the contact pattern analysis is not being substituted, it is being supplemented by an ease off analysis.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). The examiner notes that the rejections to claims 1-7 and 11-14 are not considered a new ground of rejection because the current rejections rely on fewer than all references in support of the previous 103 rejection, and change the order of the references with respect to claim 11, but use the same teachings cited in the previous 103 rejection.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”